Citation Nr: 0610673	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-37 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased (compensable) rating for 
conversion hysteria.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to July 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 RO decision, which denied an 
increased (compensable) rating for the service-connected 
conversion hysteria.    

The veteran also initiated an appeal with regard to other 
issues decided in the September 2001 RO decision (i.e., 
entitlement to an increased rating for scar of the left 
breast and to a compensable rating based upon multiple, non-
compensable service-connected disabilities).  The RO issued a 
statement of the case on these issues in August 2004, but the 
veteran did not perfect her appeal with the filing of a 
substantive appeal.  Therefore, these issues are not in 
appellate status.  

In February 2000, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.  

The Board notes that the veteran has claimed, in statements 
and testimony, that she has been misdiagnosed and that other 
mental disorders, such as bipolar disorder, represent either 
a progression of or are synonymous with her service-connected 
conversion hysteria.  With medical evidence showing that 
bipolar disorder was separate and distinct from the service-
connected conversion hysteria, the RO in a March 2005 rating 
decision adjudicated the issue as one of service connection, 
and denied a claim of service connection for bipolar 
disorder.  The veteran was notified of this decision in an 
April 2005.  Although the matter of filing a notice of 
disagreement was discussed at the February 2000 hearing, a 
review of the claims file does not reflect that a notice of 
disagreement was received in relation to the March 2005 RO 
decision.  Thus, that particular issue is not in proper 
appellate status and will not be discussed in the decision 
herein below.  

Although the RO has adjudicated the claim of service 
connection for bipolar disorder claim, the veteran has since 
been diagnosed with other mental disorders to include, most 
recently, cyclothymic disorder.  She continues to claim that 
her service-connected mental disorder is misdiagnosed as 
conversion hysteria and that her current mental disorder is 
either an outgrowth of or synonymous with her service-
connected mental disorder.  However, it appears to the Board 
that the veteran is raising a new claim of service connection 
with regard to her present diagnosis.  As this issue has not 
been adjudicated or certified on appeal, and as it is not 
felt to be inextricably intertwined with the issue on appeal, 
it is referred to the RO for further appropriate 
consideration. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  Conversion hysteria has formally been diagnosed and is 
currently asymptomatic.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
conversion hysteria have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9424 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  The VCAA and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005), are applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in September 2001.  At any rate, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of her appeal.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in June 2004, the RO 
advised the veteran of what was required to prevail on her 
claim for an increased rating, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist her in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on her 
behalf.  The RO also requested the veteran to inform it of 
any evidence or information that she would like it to 
consider relevant to her claim, and to submit any evidence in 
her possession that pertained to her claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in September 2001 setting forth the general 
requirements of applicable law pertaining to claims for an 
increased rating, and was advised as to the nature of the 
evidence necessary to substantiate her particular claim.  In 
the rating decision, the RO also informed the veteran of the 
reasons that her claim was denied and the evidence it had 
considered in denying the claim.  The general advisements 
were reiterated in the statement of the case issued in 
September 2003 and the supplemental statement of the case 
issued in August 2004.  The statement of the case also 
contained the regulations promulgated in light of the VCAA 
and the United States Code cites relevant to the VCAA.  
Further, the statement of the case and supplemental 
statements of the case, in addition to the personal hearing 
in February 2006, provided the veteran opportunity to 
identify or submit any evidence she wished to be considered 
in connection with her appeal.  As such, through these 
documents, the RO informed the veteran of the information and 
evidence needed to substantiate her claim.  See 38 U.S.C.A. 
§§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate her 
increased rating claim and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing before the undersigned in 
February 2006.  The RO has obtained the veteran's VA medical 
treatment records.  The veteran has not identified any 
private treatment records for the RO to obtain on her behalf, 
or any additionally available evidence for consideration in 
her appeal.  VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in August 2001 and 
August 2004, specifically to evaluate the current nature and 
severity of the veteran's conversion hysteria.  The Board 
thus finds that VA has done everything reasonably possible to 
assist the veteran.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only insofar as it affects earning 
capacity.  38 C.F.R. §§ 4.126, 4.130 (2005).

The veteran's service-connected conversion hysteria is 
currently evaluated as noncompensable under 38 C.F.R. § 
4.130, Diagnostic Code 9424, for conversion disorder.  In 
that regard, it is noted that conversion hysteria is not 
listed in the schedule, but that it is "permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous."  38 C.F.R. § 4.20 
(2005).  

Ratings are assigned according to the manifestation of 
particular symptoms.  The use of the phrase "such symptoms 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9424, a 
noncompensable rating is warranted for a mental condition 
that has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Higher ratings are 
warranted for more severe occupational and social impairment.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the DSM-IV, p.32.]  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

After careful consideration of the record, to include 
pertinent VA outpatient records and reports of VA examination 
in August 2001 and August 2004, the Board concludes that the 
veteran's service-connected conversion hysteria does not 
warrant the assignment of a compensable rating.  That is, the 
manifestations of conversion hysteria do not more nearly 
approximate the criteria for a 10 percent rating.  In that 
regard, the Board finds that conversion hysteria has formally 
been diagnosed, but it is currently asymptomatic, as 
discussed below.

VA outpatient records dated in 1999 show that the veteran has 
been treated for bipolar disorder.  There was no diagnosis of 
or any apparent treatment for conversion hysteria, for which 
service connection had originally been established in 
December 1986.  She underwent a VA psychiatric examination in 
August 2001, at which time she reported periodic mood swings 
and indicated that she did not take any medications due to 
side effects.  The diagnoses were bipolar II disorder in 
partial remission and conversion hysteria by prior history.  
The current GAF score for prior diagnosis of conversion 
hysteria symptomatology was 70 and for bipolar II disorder 
was 65.  The examiner commented that the prior diagnosis of 
conversion hysteria was "no longer applicable as she is not 
evidencing these symptoms at the present time."  The 
examiner acknowledged that "conversion hysteria" was no 
longer part of the nomenclature and that a more appropriate 
diagnosis for the service-connected disorder, according to 
the DSM-IV, would be body dysmorphic disorder.  The examiner 
specifically distinguished the veteran's two diagnoses, 
stating that the bipolar II disorder was not a progression of 
the previous diagnosis but a separate disorder.  In sum, the 
examination report shows that the veteran has formally been 
diagnosed with conversion hysteria but that she was 
considered asymptomatic.  

Subsequent VA outpatient records indicate that the veteran 
relocated and transferred her VA healthcare from Florida to 
Oregon.  A February 2004 report indicates a diagnosis of 
neurosis.  She underwent an initial mental health assessment 
in April 2004.  She complained of depressed mood, among other 
things.  She was hesitant to take psychotropic medication.  
The diagnoses were dysthymic disorder and rule out post-
traumatic stress disorder, with GAF scores of 55 (past) and 
58 (present).  She underwent a VA psychiatric examination in 
August 2004, at which time a comprehensive review of the file 
was made.  The examiner noted the veteran's claims that 
perhaps she was misdiagnosed with conversion hysteria and 
that she had had depression all along.  When the examiner 
described to the veteran what conversion hysteria was, the 
veteran indicated that she did not have it.  The examiner 
himself stated that the veteran did not describe any symptoms 
of conversion hysteria.  In listening to the veteran's 
statements, the examiner expressed that he was not convinced 
that she had ever had conversion hysteria, and that she may 
have had cyclothymic disorder or bipolar affective disorder, 
mixed type.  Following further evaluation, including 
psychological testing, the diagnosis was cyclothymic 
disorder, moderate in severity, with primary impairments in 
the social domain.  The GAF score was 57.  The examiner felt 
that cyclothymic disorder was the most appropriate diagnosis 
of the veteran.  

Based on the findings as reported in the VA examination 
reports and outpatient records, the Board finds that the 
veteran does not exhibit symptoms of conversion hysteria that 
are of such severity as to affect her life and her ability to 
function to a degree that more nearly approximates the 
criteria for the assignment of a compensable rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In fact, as 
noted, her service-connected conversion hysteria is currently 
asymptomatic and, as such, amounts to occupational and social 
impairment consistent with the rating criteria for a 0 
percent rating, within the meaning of Mauerhan.  

To the extent that the veteran is claiming that she was 
misdiagnosed as having conversion hysteria and that her 
current psychiatric diagnosis is an outgrowth of or 
synonymous with her service-connected mental disorder, the 
Board notes the following in regard to her medical history.  
In a September 1977 rating decision, the RO granted service 
connection for a left breast scar, postoperative fibrocystic 
disease.  In March 1979, less than two years following her 
separation from service in July 1977, the veteran was seen 
for an examination because she believed the residuals from 
her fibrocystic disease and surgery had "made her a nervous 
wreck and disrupted her life significantly."  The VA 
neuropsychiatrist diagnosed her with severe conversion 
hysteria.  At the time of a VA examination in December 1980, 
a VA physician diagnosed adult adjustment reaction secondary 
to fibrocystic breast disease and possible hysterical 
personality disorder.  A private physician in July 1981 
diagnosed depression in association with a scar of the left 
breast and fibrocystic disease.  At the time of a VA 
psychological evaluation in February 1984, the diagnosis was 
dysthymic disorder, and the examiner remarked that it 
appeared clear that the veteran's physical problems with her 
breasts were emotionally traumatic and may well be 
contributing significantly to her present difficulties.  This 
evaluation came one month after a January 1984 VA psychiatric 
examination at which the veteran was noted to have a problem 
with anxiety and depression that she related to the presence 
of fibrocystic breast disease and a painful residual scar.  
At the time of a VA examination in August 1984, the diagnosis 
was adjustment disorder with mixed emotional features of 
depression and anxiety secondary to breast surgery scarring 
and severe painful fibrocystic breast disease.  Extensive VA 
examinations were subsequently undertaken, and in an August 
1986 addendum report, two physicians concluded that the 
veteran suffered from conversion hysteria, and it was 
believed that her fibrocystic disease had become a focus of 
her "ruminations upon which she has projected her internal 
psychopathology."  Based on the foregoing medical evidence, 
the RO in a December 1986 decision granted service connection 
for conversion hysteria secondary to the veteran's service-
connected left breast scar, postoperative fibrocystic 
disease.  

As shown by the medical history and RO rating decision, 
service connection for conversion hysteria was rooted in an 
association with the service-connected fibrocystic breast 
disease and postoperative scarring of the breast.  The VA 
examiner in August 2004 rather tentatively proffered that the 
veteran might not have ever had conversion hysteria in the 
first place, but that she may have had cyclothymic disorder 
or bipolar affective disorder, mixed type.  Although the 
examiner reportedly conducted a review of the entire claims 
file, he made no specific references to the extensive medical 
reports upon which the RO awarded service connection for 
conversion hysteria.  In any case, the VA examiner in August 
2001 clearly addressed that matter and distinguished the 
veteran's history of conversion hysteria (a somatoform 
disorder) from the currently diagnosed mood disorder.  Given 
the foregoing, it is the judgment of the Board that the 
medical evidence is sufficient at this time to decide the 
issue of an increased rating for the service-connected 
conversion hysteria, without delay of the case for additional 
development on the currently diagnosed mood disorder.  As 
noted in the introduction to this decision, the question of 
whether the current mood disorder is related to service is 
one that the RO, as an agency of original jurisdiction, will 
need to address in the first instance.  

In this case, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against entitlement to a 
compensable rating, that doctrine is not applicable and does 
not operate to assign an increased rating.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for conversion hysteria is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


